 



Exhibit 10.01
CADENCE DESIGN SYSTEMS, INC.
1987 STOCK INCENTIVE PLAN
Adopted April 24, 1987
Amended and Restated February 2, 2007 (approved by stockholders)
Amended February 2, 2007 (approved by stockholders)
Amended July 30, 2007 (stockholder approval not required)
Termination Date: May 8, 2017
     1. Purposes of the Plan. The purposes of the Plan are to attract and retain
the best available personnel for positions of substantial responsibility, to
provide additional incentive to the Employees and Consultants of the Company and
its Affiliates, and to promote the success of the Company’s business.
     2. Definitions. As used herein, the following definitions shall apply:
          (a) “Affiliate” shall mean any parent corporation or subsidiary
corporation of the Company, whether now or hereafter existing, as those terms
are defined in Sections 424(e) and (f), respectively, of the Code.
          (b) “Board” shall mean the Committee, if one has been appointed, or
the Board of Directors, if no Committee is appointed.
          (c) “Board of Directors” shall mean the Board of Directors of the
Company.
          (d) “Code” shall mean the Internal Revenue Code of 1986, as amended,
and the Treasury Regulations promulgated thereunder.
          (e) “Committee” shall mean the Committee appointed by the Board of
Directors in accordance with paragraph (a) of Section 4 of the Plan, if one is
appointed.
          (f) “Common Stock” shall mean the common stock of the Company.
          (g) “Company” shall mean Cadence Design Systems, Inc., a Delaware
corporation.
          (h) “Consultant” shall mean any consultant, independent contractor or
adviser rendering services to the Company or an Affiliate (provided that such
person renders bona fide services not in connection with the offering and sale
of securities in capital raising transactions).
          (i) “Continuous Status as an Employee or Consultant” shall mean the
absence of any interruption or termination of service, whether as an Employee or
Consultant. The Board shall determine whether Continuous Status as an Employee
or Consultant shall be considered interrupted in the case of: (i) any approved
leave of absence, including sick leave, military leave, or any other personal
leave; or (ii) transfers between the Company, Affiliates or

 



--------------------------------------------------------------------------------



 



their successors. Continuous Status as an Employee or Consultant shall not be
deemed to have terminated merely because of a change in the capacity in which
the Participant renders service to the Company or any Affiliate, provided that
there is no interruption or termination thereof.
          (j) “Employee” shall mean any person, including officers and
directors, employed by the Company or any Affiliate. The payment of a director’s
fee or other compensation paid solely on account of service as a director by the
Company shall not be sufficient to constitute “employment” by the Company.
          (k) “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.
          (l) “Fair Market Value” means, with respect to any relevant date prior
to January 1, 2007, the average of the high and low prices of the Common Stock
on such date, as reported on the NASDAQ Global Select Market or such other
primary national exchange on which the Common Stock is listed, and, with respect
to any relevant date on or after January 1, 2007, the closing price of the
Common Stock on such date, as reported on the NASDAQ Global Select Market or
such other primary national exchange on which the Common Stock is listed. In the
event the Common Stock is not listed on an exchange as described in the previous
sentence, Fair Market Value with respect to any relevant date shall be
determined in good faith by the Board.
          (m) “Incentive Stock” means shares of Common Stock granted to a
Participant pursuant to Section 10 hereof.
          (n) “Incentive Stock Agreement” means a written agreement between the
Company and a holder of an award of Incentive Stock evidencing the terms and
conditions of an individual Incentive Stock grant. Each Incentive Stock
Agreement shall be subject to the terms and conditions of the Plan.
          (o) “Incentive Stock Option” shall mean an Option intended to qualify
as an incentive stock option within the meaning of Section 422 of the Code.
          (p) “Nonstatutory Stock Option” shall mean an Option not intended to
qualify as an incentive stock option within the meaning of Section 422 of the
Code.
          (q) “Option” shall mean a stock option granted pursuant to the Plan,
which may be either an Incentive Stock Option or a Nonstatutory Stock Option, at
the discretion of the Board and as reflected in the terms of the applicable
Stock Option Agreement.
          (r) “Optioned Stock” shall mean the Common Stock subject to an Option.
          (s) “Parent” shall mean a “parent corporation” of the Company, whether
now or hereafter existing, as defined in Section 424(e) of the Code.
          (t) “Participant” shall mean an Employee or Consultant who receives a
Stock Award.

2



--------------------------------------------------------------------------------



 



          (u) “Plan” shall mean this 1987 Stock Incentive Plan, as amended from
time to time.
          (v) “Qualifying Performance Criteria” shall mean any one or more of
the following performance criteria as determined pursuant to an objective
formula, either individually, alternatively or in any combination, applied to
either the Company as a whole or to a business unit, segment or Affiliate,
either individually, alternatively or in any combination, and measured over a
performance period determined by the Board, on an absolute basis or relative to
a pre-established target, or compared to previous results or to a designated
comparison group, in each case as specified by the Board in a Stock Award:
(a) cash flow (including measures of operating or free cash flow), (b) earnings
per share (including measures of GAAP earnings per share or non-GAAP measures
such as non-GAAP earnings per-share or per-share earnings before interest,
taxes, depreciation and amortization), (c) return on equity, (d) total
stockholder return, (e) return on capital, (f) return on assets or net assets,
(g) revenue, (h) income or net income (on a GAAP basis or a non-GAAP basis),
(i) operating income or net operating income (on a GAAP basis or a non-GAAP
basis), (j) operating profit or net operating profit (on a GAAP basis or a
non-GAAP basis), (k) operating margin (on a GAAP basis or a non-GAAP basis),
(l) return on operating revenue (on a GAAP basis or a non-GAAP basis),
(m) market share, (n) bookings and segments of bookings such as net product
bookings, (o) market penetration, (p) technology development or proliferation,
or (q) customer loyalty or satisfaction as measured by a customer loyalty or
satisfaction index determined by an independent consultant expert in measuring
such matters.
          (w) “Restricted Stock Unit” means a Stock Award granted to a
Participant pursuant to Section 10 hereof pursuant to which shares of Common
Stock or cash in lieu thereof may be issued in the future.
          (x) “Restricted Stock Unit Agreement” means a written agreement
between the Company and a holder of an award of Restricted Stock Units
evidencing the terms and conditions of an individual Restricted Stock Unit
grant. Each Restricted Stock Unit Agreement shall be subject to the terms and
conditions of the Plan.
          (y) “Rule 16b-3” shall mean Rule 16b-3 of the Exchange Act, or any
successor to Rule 16b-3, as in effect when discretion is being exercised with
respect to the Plan.
          (z) “Securities Act” means the Securities Act of 1933, as amended, and
the rules and regulations promulgated thereunder.
          (aa) “Share” shall mean a share of Common Stock, as may be adjusted in
accordance with Section 12 of the Plan.
          (bb) “Stock Award” shall mean any right granted under the Plan,
including an Option, an award of Incentive Stock, or a Restricted Stock Unit.
          (cc) “Stock Award Agreement” means a written agreement between the
Company and a holder of a Stock Award evidencing the terms and conditions of an
individual

3



--------------------------------------------------------------------------------



 



Stock Award grant. Each Stock Award Agreement shall be subject to the terms and
conditions of the Plan.
          (dd) “Stock Option Agreement” means a written agreement between the
Company and a holder of an Option award evidencing the terms and conditions of
an individual Option grant. Each Stock Option Agreement shall be subject to the
terms and conditions of the Plan.
          (ee) “Subsidiary” shall mean a “subsidiary corporation” of the
Company, whether now or hereafter existing, as defined in Section 424(f) of the
Code.
     3. Stock Subject to the Plan.
          (a) Share Reserve. Subject to the provisions of Sections 3(b) and 12
of the Plan, the number of shares reserved for issuance under the Plan is
seventy-five million three hundred seventy thousand one hundred (75,370,100)
shares of Common Stock; provided, however, that no more than five million
(5,000,000) shares of Common Stock authorized under the Plan may be issued
pursuant to Awards of Incentive Stock or Restricted Stock Units.
          (b) Reversion of Shares to the Share Reserve. If a Stock Award should
expire, become unexercisable, be forfeited or otherwise terminate for any reason
without having been exercised in full, the then unpurchased or forfeited Shares
that were subject thereto shall, unless the Plan shall have been terminated,
become available for future grant under the Plan; provided, however, that if a
Stock Award is canceled, forfeited or treated as having been canceled for
purposes of Section 162(m) of the Code, then the canceled Stock Award shall
count against the maximum number of shares for which a Stock Award may be
granted to any person under the terms of the Plan.
          (c) Source of Shares. Shares issued under the Plan may be authorized,
but unissued, or reacquired Common Stock.
     4. Administration of the Plan.
          (a) Procedure. The Plan shall be administered by the Board of
Directors. The Board of Directors may appoint a Committee consisting of one or
more members of the Board of Directors, to administer the Plan on behalf of the
Board of Directors, subject to such terms and conditions as the Board of
Directors may prescribe. In such event, any references in the Plan to the Board
of Directors shall be deemed to refer to the Committee. To the extent required
to satisfy the requirements of Rule 16b-3 or Section 162(m) of the Code, the
Committee shall consist of two or more “Non-Employee Directors” (i.e., a
director who is receiving no compensation from the Company other than for
service on the Board of Directors or who does not receive such additional
compensation which exceeds the limits specified in the definition of such term
under Rule 16b-3 and otherwise meets the requirement under Rule 16b-3 for
“non-employee directors”) or “Outside Directors” (i.e., a director who is not
either a current or former officer of the Company nor a current employee of the
Company, and who is receiving no compensation from the Company other than for
service on the Board of Directors or who does not receive such additional
compensation which exceeds the limits specified in the definition of

4



--------------------------------------------------------------------------------



 



such term under Section 162(m) of the Code). Once appointed, the Committee shall
continue to serve until otherwise directed by the Board of Directors. From time
to time the Board of Directors may increase or decrease the size of the
Committee and appoint additional members thereof, remove members (with or
without cause), and appoint new members in substitution therefor, fill vacancies
however caused and remove all members of the Committee, and thereafter directly
administer the Plan. Notwithstanding anything in this Section 4 to the contrary,
at any time the Board of Directors or the Committee may delegate to a committee
of one or more members of the Board of Directors the authority to grant Stock
Awards to all Employees and Consultants or any portion or class thereof. Members
of the Board of Directors who are either eligible for Stock Awards or have been
granted Stock Awards may vote on any matters affecting the administration of the
Plan or grant of any Stock Awards pursuant to the Plan, except that no such
member shall act upon the granting of a Stock Award to himself, but any such
member may be counted in determining the existence of a quorum at any meeting of
the Board during which action is taken with respect to the granting of Stock
Awards to him or her.
          (b) Powers of the Board. Subject to the provisions of the Plan, the
Board shall have the authority, in its discretion: (i) to grant Stock Awards
under the Plan; (ii) to determine the exercise or sales price per share of Stock
Awards to be granted, which exercise price shall be determined in accordance
with Sections 8(a) and 10(c) of the Plan, as applicable; (iii) to determine the
Employees or Consultants to whom, and the time or times at which, Stock Awards
shall be granted, the number of Shares to be represented by each Stock Award,
and the terms of such Stock Awards; (iv) to interpret the Plan; (v) to
prescribe, amend and rescind rules and regulations relating to the Plan; (vi) to
determine the terms and provisions of each Stock Award granted (which need not
be identical) in accordance with the Plan, and, with the consent of the holder
thereof with respect to any adverse change, modify or amend each Stock Award;
(vii) to accelerate or defer (the latter with the consent of the Participant)
the exercise date and vesting of any Stock Award; (viii) to authorize any person
to execute on behalf of the Company any instrument required to effectuate the
grant of a Stock Award previously granted by the Board; and (ix) to make all
other determinations deemed necessary or advisable for the administration of the
Plan. The Board, in the exercise of this power, may correct any defect, omission
or inconsistency in the Plan or in any Stock Award Agreement, in a manner and to
the extent it shall deem necessary or expedient to make the Plan fully
effective.
          (c) Effect of Board’s Decision. All decisions, determinations and
interpretations of the Board shall be final and binding on all Participants and
any other holders of any Stock Awards granted under the Plan.
     5. Eligibility. Stock Awards may be granted only to Employees or
Consultants. An Employee or Consultant who has been granted a Stock Award may,
if he or she is otherwise eligible, be granted an additional Stock Award.
          Incentive Stock Options may only be granted to Employees. The
aggregate Fair Market Value (determined at the time the Option is granted) of
the stock with respect to which Incentive Stock Options are exercisable for the
first time by such individual during any calendar year (under the Plan or under
any other incentive stock option plan of the Company or any

5



--------------------------------------------------------------------------------



 



Parent or Subsidiary of the Company) shall not exceed $100,000. To the extent
that the grant of an Option exceeds this limit, the portion of the Option that
exceeds such limit shall be treated as a Nonstatutory Stock Option.
          The Plan shall not confer upon any Participant any right with respect
to continuation of employment or consultancy by the Company or any Affiliate, as
applicable, nor shall it interfere in any way with the Participant’s right or
the Company’s or any Affiliate’s right to terminate the Participant’s employment
at any time or the Participant’s consultancy pursuant to the terms of the
Consultant’s agreement with the Company or any Affiliate.
          No person shall be eligible to be granted Stock Awards covering more
than 2,216,702 shares of Common Stock in any calendar year. The foregoing limit
shall be adjusted pursuant to the provisions of Section 12 hereof.
     6. Term of the Plan. The Plan became effective upon its adoption by the
Board of Directors. Subsequently amended, the Plan shall continue in effect
until May 8, 2017 unless sooner terminated under Section 14 hereof.
     7. Term of Option; Vesting Provisions.
          (a) Option Term. From and after October 1, 2006, the term of each
Option shall be seven (7) years from the date of grant thereof or such shorter
term as may be provided in the applicable Stock Option Agreement. Prior to
October 1, 2006, the maximum term for each Option was ten (10) years from the
date of grant thereof or such shorter term as may have been provided in the
applicable Stock Option Agreement. However, in the case of an Incentive Stock
Option granted to an Employee, who immediately before the Incentive Stock Option
is granted, owns stock representing more than ten percent (10%) of the voting
power of all classes of stock of the Company or any Parent or Subsidiary, and
the term of the Incentive Stock Option shall be five (5) years from the date of
grant thereof or such shorter time as may be provided in the applicable Stock
Option Agreement.
          (b) Vesting Provisions. The terms on which each Option shall vest
shall be determined by the Board in its discretion, and shall be set forth in
the Stock Option Agreement relating to each such Option. Without limiting the
discretion of the Board, vesting provisions may include time-based vesting or
vesting based on achievement of performance or other criteria. Performance
criteria may, but need not, be based on Qualifying Performance Criteria. The
provisions of this Section 7(b) are subject to any Option provisions governing
the minimum number of Shares as to which an Option may be exercised.
     8. Option Exercise Price and Consideration.
          (a) Exercise Price. The per Share exercise price for the Shares to be
issued pursuant to exercise of an Option shall be such price as is determined by
the Board, but shall be subject to the following:
               (i) In the case of an Incentive Stock Option:

6



--------------------------------------------------------------------------------



 



                    (1) Granted to an Employee who, immediately before the grant
of such Incentive Stock Option, owns stock representing more than ten percent
(10%) of the voting power of all classes of stock of the Company or any Parent
or Subsidiary, the per Share exercise price shall be no less than 110% of the
Fair Market Value per Share on the date of grant.
                    (2) Granted to any Employee to whom Section 8(a)(i)(1)
hereof is not applicable, the per Share exercise price shall be no less than
100% of the Fair Market Value per Share on the date of grant.
               (ii) In the case of an Option granted on or after the effective
date of registration of any class of equity security of the Company pursuant to
Section 12 of the Exchange Act and prior to six months after the termination of
such registration, the per Share exercise price shall be not less than 100% of
the Fair Market Value per Share on the date of grant.
               (iii) Notwithstanding the provisions of this Section 8(a), an
Option (whether an Incentive Stock Option or Nonstatutory Stock Option) may be
granted with an exercise price lower than set forth in this Section 8(a) if such
Option is granted pursuant to an assumption or substitution for another option
in a manner satisfying the provisions of Section 424(a) of the Code.
          (b) Consideration. Subject to applicable law, the consideration to be
paid for the Shares to be issued upon exercise of an Option, including the
method of payment, shall be determined by the Board and may consist entirely of
cash, check, shares of Common Stock having a Fair Market Value on the date of
surrender equal to the aggregate exercise price of the Shares as to which said
Option shall be exercised, or any combination of such methods of payment, or
such other consideration and method of payment for the issuance of Shares as may
be determined by the Board. In making its determination as to the type of
consideration to accept, the Board shall consider if acceptance of such
consideration may be reasonably expected to benefit the Company.
     9. Exercise of Options.
          (a) Procedure for Exercise; Rights as a Stockholder. Any Option
granted hereunder shall be exercisable at such times and under such conditions
as determined by the Board, including performance criteria with respect to the
Company and/or the Participant, and as shall be permissible under the terms of
the Plan.
          An Option may not be exercised for a fraction of a Share.
          An Option shall be deemed to be exercised when written notice of such
exercise has been given to the Company in accordance with the terms of the
Option by the person entitled to exercise the Option and full payment for the
Shares with respect to which the Option is exercised has been received by the
Company. Full payment may, as authorized by the Board, consist of any
consideration and method of payment allowable under Section 8(b) of the Plan.
Until the issuance (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company) of the stock
certificate evidencing such Shares,

7



--------------------------------------------------------------------------------



 



no right to vote or receive dividends or any other rights as a stockholder shall
exist with respect to the Optioned Stock, notwithstanding the exercise of the
Option. No adjustment will be made for a dividend or other right for which the
record date is prior to the date the stock certificate is issued, except as
provided in Section 12 of the Plan.
          Exercise of an Option in any manner shall result in a decrease in the
number of Shares that thereafter may be available, both for purposes of the Plan
and for sale under the Option, by the number of Shares as to which the Option is
exercised.
          (b) Termination of Status as an Employee or Consultant. If a
Participant ceases to serve as an Employee or Consultant for any reason other
than death, the Participant may, but only within such period of time ending on
the earlier of (i) 30 days (or such other period of time as is determined by the
Board) after the date the Participant ceases to be an Employee or Consultant or
(ii) the expiration of the term of the Option, exercise the Option to the extent
that the Participant was entitled to exercise it at the date of such
termination. To the extent that the Participant was not entitled to exercise the
Option at the date of such termination, or if the Participant does not exercise
such Option (which the Participant was entitled to exercise) within the time
specified herein, the Option shall terminate.
          (c) Death of Participant. In the event of the death of a Participant:
               (i) during the term of the Option who is at the time of the
Participant’s death an Employee or Consultant and who shall have been in
Continuous Status as an Employee or Consultant since the date of grant of the
Option, the Option may be exercised at any time within three (3) months (or such
longer period of time as determined by the Board) following the date of death,
by the Participant’s estate or by a person who acquired the right to exercise
the Option by bequest or inheritance, but only to the extent of the right to
exercise that would have accrued had the Participant continued living three
(3) months (or such longer period of time as determined by the Board) after the
date of death; or
               (ii) within one (1) month (or such longer period of time as
determined by the Board) after the termination of Continuous Status as an
Employee or Consultant, the Option may be exercised, at any time within three
(3) months (or such longer period of time as determined by the Board) following
the date of death, by the Participant’s estate or by a person who acquired the
right to exercise the Option by bequest or inheritance, but only to the extent
of the right to exercise that had accrued at the date of termination.
     10. Incentive Stock and Restricted Stock Units.
          (a) General. Incentive Stock is an award or issuance of shares of
Common Stock under the Plan, the grant, issuance, retention, vesting and/or
transferability of which is subject during specified periods of time to such
conditions (including continued service or performance conditions) and terms as
the Board deems appropriate. Restricted Stock Units are awards denominated in
units of Shares under which the issuance of Shares is subject to such conditions
(including continued employment or performance criteria) and terms as the Board
deems appropriate. Unless determined otherwise by the Board, each Restricted
Stock Unit will be equal to one Share and will entitle a Participant to either
the issuance of Shares or payment of

8



--------------------------------------------------------------------------------



 



an amount of cash determined with reference to the value of Shares. The Board
may specify that the grant, vesting or retention of any or all Incentive Stock
and/or Restricted Stock Units is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code. To the extent
that any Incentive Stock and/or Restricted Stock Unit Award is designated by the
Board as “performance-based compensation” under Section 162(m) of the Code,
(i) the performance criteria for the grant, vesting or retention of any such
Incentive Stock and/or Restricted Stock Unit Award shall be a measure based on
one or more Qualifying Performance Criteria selected by the Board, specified at
the time the Incentive Stock and/or Restricted Stock Unit Award is granted, and
shall be a preestablished goal under Treasury
Regulation Section 1.162-27(e)(2)(i), (ii) the Board shall certify the extent to
which any Qualifying Performance Criteria has been satisfied, and the amount
payable as a result thereof, prior to payment of any Incentive Stock and/or
Restricted Stock Unit Award that is intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, and (iii) the
award shall comply with all other applicable requirements relating to
“performance based compensation” under Section 162(m) of the Code. To the extent
a performance-based award is not intended to satisfy the requirements for
“performance-based compensation” under Section 162(m) of the Code, the
performance criteria for the grant, vesting or retention of any such Incentive
Stock and/or Restricted Stock Unit Award may be a measure based on one or more
Qualifying Performance Criteria selected by the Board, or any other criteria
deemed appropriate by the Board.
          (b) Incentive Stock Agreement; Restricted Stock Unit Agreement. Each
Incentive Stock Agreement and Restricted Stock Unit Agreement shall contain
provisions regarding (i) the number of shares of Common Stock subject to such
award or a formula for determining such number, (ii) the purchase price of the
Shares, if any, and the means of payment for the Shares, (iii) the performance
criteria, if any, and level of achievement of these criteria that shall
determine the number of Shares granted, issued, retainable and/or vested,
(iv) such terms and conditions on the grant, issuance, vesting and/or forfeiture
of the Shares as may be determined from time to time by the Board,
(v) restrictions on the transferability of the Shares and (vi) such further
terms and conditions in each case not inconsistent with the Plan as may be
determined from time to time by the Board. Shares of Incentive Stock may be
issued in the name of the Participant and held by the Participant or held by the
Company, in each case as the Board may provide.
          (c) Sales Price. Subject to the requirements of applicable law, the
Board shall determine the price, if any, at which shares of Incentive Stock or
Shares underlying Restricted Stock Units shall be sold or awarded to a
Participant, which price may vary from time to time and among Participants and
which may be above or below the Fair Market Value of such shares at the date of
grant or issuance.
          (d) Share Vesting. Except as set forth herein, the grant, issuance,
retention and/or vesting of shares of Incentive Stock and Restricted Stock
Units, as applicable, shall be at such time and in such installments as
determined by the Board. The Board shall have the right to make the timing of
the grant and/or the issuance, ability to retain and/or vesting of shares of
Incentive Stock and Restricted Stock Units subject to continued service, passage
of time and/or such performance criteria as deemed appropriate by the Board;
provided that, in no event shall

9



--------------------------------------------------------------------------------



 



an award of Incentive Stock or Restricted Stock Units vest sooner than (i) three
(3) years after the date of grant, if the vesting of the Incentive Stock or
Restricted Stock Units is based solely on Continuous Status as an Employee or
Consultant and the grant of Incentive Stock or Restricted Stock Units is not a
form of payment of earned incentive compensation or other performance-based
compensation, provided, however, that notwithstanding the foregoing vesting
limitations, shares of Incentive Stock and awards of Restricted Stock Units
vesting under this clause (i) may vest in installments so long as the vesting
schedule, at any point in time, is not more favorable than what would be vested
under a monthly pro rata installment schedule (i.e., 1/36 per month for
3 years), or (ii) one (1) year after the date of grant, if the vesting of
Incentive Stock or Restricted Stock Units is subject to the achievement of
performance goals. Notwithstanding the foregoing, the Board may accelerate
vesting (in a Stock Award Agreement or otherwise) of any Stock Award in the
event of a Participant’s termination of service as an Employee or Consultant, a
Change in Control or similar event, provided that, in the case of award of
Incentive Stock or Restricted Stock Units that is intended to qualify as
“performance based compensation” under Section 162(m), such acceleration shall
comply with the requirements set forth in Treasury
Regulation Section 1.162-27(e)(2)(iii).
          (e) Transferability. Shares of Incentive Stock and Restricted Stock
Units shall be transferable by the Participant only upon such terms and
conditions as are set forth in the applicable Stock Award Agreement, as the
Board shall determine in its discretion, so long as the Incentive Stock or
Restricted Stock Units, as applicable, awarded under the Stock Award Agreement
remains subject to the terms of the Stock Award Agreement.
          (f) Discretionary Adjustments. Notwithstanding satisfaction of any
performance goals, the number of shares granted, issued, retainable and/or
vested under an award of Incentive Stock or Restricted Stock Units, as
applicable, on account of either financial performance or personal performance
evaluations may be reduced by the Board on the basis of such further
considerations as the Board shall determine, but may not be increased. In
addition, the Board may appropriately adjust any evaluation of performance under
the Qualifying Performance Criteria to exclude any of the following events that
occurs during a performance period: (i) asset write-downs, (ii) litigation or
claim judgments or settlements, (iii) the effect of changes in tax law,
accounting principles or other such laws or provisions affecting reported
results, (iv) accruals for reorganization and restructuring programs and (v) any
extraordinary non-recurring items as described in Accounting Principles Board
Opinion No. 30 and/or in management’s discussion and analysis of financial
condition and results of operations appearing in the Company’s annual report to
stockholders for the applicable year.
     11. Non-Transferability of Stock Awards. Except as otherwise expressly
provided in the terms of the applicable Stock Award Agreement, a Stock Award may
not be sold, pledged, assigned, hypothecated, transferred or otherwise disposed
of in any manner other than by will or by the laws of descent or distribution
and may be exercised, during the lifetime of the Participant, only by the
Participant or the Participant’s legal representative. Notwithstanding the
foregoing, the Participant may, by delivering written notice to the Company, in
a form satisfactory to the Company, designate a third party who, in the event of
the death of the Participant, shall thereafter be entitled to exercise the Stock
Award.

10



--------------------------------------------------------------------------------



 



     12. Adjustments upon Changes in Capitalization or Change in Control. The
number of Shares covered by each outstanding Stock Award, and the number of
Shares which have been authorized for issuance under the Plan but as to which no
Stock Awards have yet been granted or which have been returned to the Plan upon
cancellation, expiration, forfeiture or other termination of a Stock Award, as
well as the price per Share covered by each such outstanding Stock Award, shall
be equitably adjusted for any increase or decrease in the number of issued
shares of Common Stock resulting from a stock split or the payment of a stock
dividend with respect to the Common Stock or any other increase or decrease in
the number of issued shares of Common Stock effected without receipt of
consideration by the Company; provided, however, that conversion of any
convertible securities of the Company shall not be deemed to have been “effected
without receipt of consideration.” Such adjustments shall be made by the Board,
whose determination in that respect shall be final, binding and conclusive.
Except as expressly provided herein, no issuance by the Company of shares of
stock of any class, or securities convertible into shares of stock of any class,
shall affect, and no adjustment by reason thereof shall be made with respect to,
the number or price of shares of Common Stock subject to a Stock Award.
     For purposes of the Plan, a “Change in Control” shall be deemed to occur
upon the consummation of any one of the following events: (a) a sale of all or
substantially all of the assets of the Company; (b) a merger or consolidation in
which the Company is not the surviving corporation (other than a transaction the
principal purpose of which is to change the state of the Company’s incorporation
or a transaction in which the voting securities of the Company are exchanged for
beneficial ownership of at least 50% of the voting securities of the controlling
acquiring corporation); (c) a merger or consolidation in which the Company is
the surviving corporation and less than 50% of the voting securities of the
Company that are outstanding immediately after the consummation of such
transaction are beneficially owned, directly or indirectly, by the persons who
owned such voting securities immediately prior to such transaction; (d) any
transaction or series of related transactions after which any person (as such
term is defined in Section 13(d)(3) of the Exchange Act), other than any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any subsidiary of the Company, becomes the beneficial owner of voting
securities of the Company representing 40% or more of the combined voting power
of all of the voting securities of the Company; (e) during any period of two
consecutive years, individuals who at the beginning of such period constitute
the membership of the Company’s Board of Directors (“Incumbent Directors”) cease
for any reason to have authority to cast at least a majority of the votes which
all directors on the Board of Directors are entitled to cast, unless the
election, or the nomination for election by the Company’s stockholders, of a new
director was approved by a vote of at least two-thirds of the votes entitled to
be cast by the Incumbent Directors, in which case such director shall also be
treated as an Incumbent Director in the future; or (f) the liquidation or
dissolution of the Company.
     In the event of a Change in Control, then: (a) any surviving or acquiring
corporation shall assume Stock Awards outstanding under the Plan or shall
substitute similar awards (including an option to acquire the same consideration
paid to stockholders in the transaction described in this Section 12 for those
outstanding Options under the Plan), or (b) in the event any surviving or
acquiring corporation refuses to assume such Stock Awards or to substitute
similar awards for

11



--------------------------------------------------------------------------------



 



those outstanding under the Plan, (i) with respect to Stock Awards held by
persons then performing services as Employees or Consultants, the vesting of
such Stock Awards and the time during which such Stock Awards may be exercised
shall be accelerated prior to such event and the Stock Awards terminated if not
exercised after such acceleration and at or prior to such event, and (ii) with
respect to any other Options outstanding under the Plan, such Options shall be
terminated if not exercised prior to such event.
     13. Miscellaneous.
          (a) Acceleration of Exercisability and Vesting. The Board shall have
the power to accelerate the time at which a Stock Award may first be exercised
or the time during which a Stock Award or any part thereof will vest in
accordance with the Plan, notwithstanding the provisions in the Stock Award
stating the time at which it may first be exercised or the time during which it
will vest. If the Board, at its sole discretion, permits acceleration as to all
or any part of a Stock Award, the aggregate Fair Market Value (determined at the
time Stock Award is granted) of stock with respect to which Incentive Stock
Options first become exercisable in the year of such dissolution, liquidation,
sale of assets or merger cannot exceed $100,000. Any remaining accelerated
Incentive Stock Options shall be treated as Nonstatutory Stock Options.
          (b) Additional Restrictions on Stock Awards. Either at the time a
Stock Award is granted or by subsequent action, the Board may, but need not,
impose such restrictions, conditions or limitations as it determines appropriate
as to the timing and manner of any resales by a Participant or other subsequent
transfers by an Participant of any Shares issued under a Stock Award, including
without limitation (i) restrictions under an insider trading policy,
(ii) restrictions designed to delay and/or coordinate the timing and manner of
sales by Participants, and (iii) restrictions as to the use of a specified
brokerage firm for such resales or other transfers.
          (c) Stockholder Rights. No Participant shall be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Common Stock subject to a Stock Award unless and until such Participant has
satisfied all requirements for exercise and/or vesting of the Stock Award
pursuant to its terms and said Shares have been issued to the Participant.
          (d) Investment Assurances. The Company may require a Participant, as a
condition to exercising or acquiring Common Stock under any Stock Award, (i) to
give written assurances satisfactory to the Company as to the Participant’s
knowledge and experience in financial and business matters and/or to employ a
purchaser representative reasonably satisfactory to the Company who is
knowledgeable and experienced in financial and business matters and that he or
she is capable of evaluating, alone or together with the purchaser
representative, the merits and risks of the Stock Award; and (ii) to give
written assurances satisfactory to the Company stating that the Participant is
acquiring Common Stock subject to the Stock Award for the Participant’s own
account and not with any present intention of selling or otherwise distributing
the Common Stock. The foregoing requirements, and any assurances given pursuant
to such requirements, shall be inoperative if (1) the issuance of the shares of
Common Stock upon exercise of the Option or acquisition of Common Stock under
the Plan has been registered under a then currently effective registration
statement under the Securities Act or

12



--------------------------------------------------------------------------------



 



(2) as to any particular requirement, a determination is made by counsel for the
Company that such requirement need not be met in the circumstances under the
then applicable securities laws. The Company may, upon advice of counsel to the
Company, place legends on stock certificates issued under the Plan as such
counsel deems necessary or appropriate in order to comply with applicable
securities laws, including, but not limited to, legends restricting the transfer
of the Common Stock represented thereby.
          (e) Withholding Obligations. To the extent provided by the terms of a
Stock Award Agreement, the Participant may satisfy any federal, state or local
tax withholding obligation relating to a Stock Award by any of the following
means (in addition to the Company’s right to withhold from any compensation paid
to the Participant by the Company) or by a combination of such means: (i)
tendering a cash payment; (ii) authorizing the Company to withhold shares of
Common Stock from the shares of Common Stock otherwise issuable to the
Participant as a result of the Stock Award, provided, however, that no shares of
Common Stock are withheld with a value exceeding the minimum amount of tax
required to be withheld by law; or (iii) delivering to the Company owned and
unencumbered shares of Common Stock.
     14. Amendment and Termination of the Plan.
          (a) Amendment and Termination. The Board may at any time terminate the
Plan or amend the Plan from time to time in such respects as the Board may deem
advisable; provided that, no amendment shall be effective unless approved by the
stockholders of the Company to the extent stockholder approval is necessary for
the Plan to satisfy the requirements of Section 422 of the Code, Rule 16b-3 or
any listing requirements of any securities exchange or national market system on
which the Common Stock is traded.
          (b) Effect of Amendment or Termination. Any such amendment or
termination of the Plan shall not adversely affect Stock Awards already granted
and such Stock Awards shall remain in full force and effect as if the Plan had
not been amended or terminated, unless mutually agreed otherwise between the
Participant and the Board, which agreement must be in writing and signed by the
Participant and the Company.
     15. Conditions Upon Issuance of Shares. Shares shall not be issued pursuant
to a Stock Award unless the exercise of the Option, if applicable, and the
issuance and delivery of such Shares pursuant the Stock Award shall comply with
all relevant provisions of the law, including without limitation, the Securities
Act, the Exchange Act and the requirements of any stock exchange or national
market system upon which the Shares may then be listed, and shall be further
subject to the approval of counsel for the Company with respect to such
compliance.
     16. Liability of Company. The Company and any Affiliate which is in
existence or hereafter comes into existence shall not be liable to a Participant
or other persons as to:
          (a) The non-issuance or sale of Shares as to which the Company has
been unable to obtain from any regulatory body having jurisdiction the authority
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder; or

13



--------------------------------------------------------------------------------



 



          (b) Any tax consequence expected, but not realized, by any Participant
or other person due to the receipt, exercise or settlement of any Stock Award
granted hereunder.
     17. Reservation of Shares. The Company, during the term of the Plan, will
at all times reserve and keep available such number of Shares as shall be
sufficient to satisfy the requirements of the Plan. The Company’s inability to
obtain authority from any regulatory body having jurisdiction, which authority
is deemed by the Company’s counsel to be necessary for the lawful issuance and
sale of any Shares hereunder, shall relieve the Company of any liability in
respect of the failure to issue or sell such Shares as to which such requisite
authority shall not have been obtained.
     18. Stock Award Agreement. All Stock Awards shall be evidenced by written
award agreements in such form as the Board shall approve.
     19. Choice of Law. The law of the State of Delaware, without regard to its
conflict of laws rules, shall govern all questions concerning the construction,
validity and interpretation of the Plan.

14